Per Curiam.
This case has been remanded to this Court a second time, with instructions to reconsider our prior opinion in light of People v Weatherholt, 214 Mich App 507; 543 NW2d 34 (1995). 451 Mich 891 (1996). The facts and issues axe set out in our previous decision, People v Fish (On Remand), 207 Mich App 486; 525 NW2d 467 (1994).
The issues in this case have been resolved by this Court’s opinion in Weatherholt, supra, where a special conflict panel held that conviction of the felony, *571operating a motor vehicle while under the influence of liquor, third offense, is a mere sentence enhancement of the underlying OUIL misdemeanor conviction. MCL 257.625(6)(d); MSA 9.2325(6)(d). See now subsection 7 of § 625. This panel is bound by that decision.
The circuit court order reinstating the ouil-3 charge is affirmed. This matter is remanded for proceedings consistent with this opinion and Weatherholt, supra. We do not retain jurisdiction.